DETAILED ACTION
This office action is based on the claim set submitted and filed on 02/02/2022.
Claims 17-18, 20, 22, 24, 27, 29, 31 have been amended. Claims 34-35 are new.
Claims 17-35 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-20, 23-28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Menzel (US 2013/0109928 A1) in view of Mazar et al. (US 2015/0302539 Al - “Mazar”) in view of Fuchs (US 5936539) 

Regarding Claim 17 (Currently Amended), Menzel teaches a non-transitory computer-readable medium having computer-readable instructions stored thereon which when executed by a physiological monitoring device cause the physiological monitoring device to perform a method (Menzel ‘896: [claim 19], [0025]), the method comprising:
operating the physiological monitoring device in a non-transport mode while docked to one of at least one monitor mount; Menzel discloses a patient monitoring systems collecting patient data signal related to physiological parameters while docked to a monitor mount [interpreted as non-transport mode] (Menzel: [Fig. 1-2, 7], [0017], [0030], [0032], [0053]

detecting an undocking event in response to undocking the physiological monitoring device from a first monitor mount of the at least one monitor mount, wherein the first monitor mount is located in the first patient care area Menzel discloses a removing event from docking [interpreted as undocking] where a user activate or actuated releases [interpreted as detect an unlocking event] to remove the monitor from the monitor mount in the patient location area (Menzel: [Fig. 7], [0054]-[0055])
in response to detecting the undocking event, operating the physiological monitoring device into a transport mode, including changing the first location context information to transport context information on the display Menzel discloses once the patient monitor is removed from the docking station mount, the patient monitoring system may enter a transport mode where a context of the displayed information is adapted to the monitor display being on a transport mode [interpreted as changing context information to transport context information on the display] (Menzel: [0054]-[0057], [0063]). 
However Menzel discloses detecting docking and undocking event but does not expressly disclose updating a patient log to included location and physiological events and comparing the physiological data to threshold and when exceeded, provide an alarm in addition to provide a time stamp.

Mazar teaches
updating an electronic patient log stored in a memory device that includes location events and abnormal physiological events corresponding to the patient; Mazar discloses patient sensors may automatically sync with the nearest monitor(s) or bedside monitor where the monitor comprising a memory that logs patient activities such as identifying location of patient [location events] and as the patient continues to move the sensors continually sync and un-sync with various monitors at different time [updating an electronic patient log] at the same time capturing physiological data and deviation such as abnormalities that may be logged to the monitor (Mazar: [Fig. 3 B-E], [0045], [0090]-[0092], [0097], [0132], [0179])
comparing the received physiological data to at least one threshold Mazar discloses comparing vital signs collected for a patient with threshold (Mazar: [0048]-[0049], [0117]) 
detecting an abnormal physiological event on a condition that the received physiological data exceeds the at least one threshold Mazar discloses a patient is experiencing an event [physiological event] when the patient data such as heart rate falls below a threshold indicating a cardiac arrest [abnormal physiological event] (Mazar: [0048]-[0049], [0122])
in response to detecting the abnormal physiological event, automatically generating an alarm signal indicating the detected abnormal physiological event Mazar discloses based on the patient experiencing a health event, e.g. cardiac arrest, [abnormal physiological event], the system sends an alert to caregiver of an alarm state [alarm signal] indicating the patient event (Mazar: [0038], [0046], [0048]-[0049], [0068], [0113]-[0114], [0122])
in response to detecting the abnormal physiological event, automatically generating an abnormal physiological event log entry related to the detected abnormal physiological event and recording the abnormal physiological event log entry in the electronic patient log Mazar discloses detecting an abnormal physiological event such as heart rate, temp, etc., is/are recorded on the monitor providing a record of the abnormal events [abnormal physiological event log entry] (Mazar: [Fig. 3 D-E], [0132])


automatically generating an undocking event log entry related to the detected undocking event and record the undocking event log entry in the electronic patient log, wherein the undocking event log entry includes an electronic time stamp of the detected undocking event and a first patient care area identifier identifying the first patient care area Mazar discloses a patient data log storing patient activities and discloses using a time stamp to record activities of the patient and tracking movement of the patient using GPS or the patient device(s) syncing with nearest monitor [may be interpreted as docking] identifying location of the patient in a healthcare facility as an example, the patient arriving to a physical therapy area and syncing with the monitor at the location during a particular time period [time stamp] where the monitor is associated with the specific area [first patient care area] as indicated on interface (Mazar: [0091]-[0092], [0097], [0114], [0212]-[0213], [0132], [0152], [0179], [0213]).
display first location context information corresponding to a first patient care area on the display… Mazar discloses displaying location information [first location context information] such as room number and bed number (Mazar: [Fig. 3 D-E], [0114], [0206], [0212]-[0213]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the teaching of undocking and docking events of Menzel incorporate with logging of the patient activity such as location and physiological data and provide a time stamp to the event that includes logging time period of when a patient device is synchronized, as taught by Mazar which helps caregivers track patient physiological data and identify unnoticed issues or anomalies and address emergency issues (Mazar: [0010], [0012]).
The combination of Menzel and Mazar discloses updating patient profile according to the current area environment (e.g. bed number, room number) the patient is in based on meeting time 

Fuchs teaches
displaying first location context information corresponding to a first patient care area on a display of the physiological monitoring device while the physiological monitoring device is in the non-transport mode in the first patient care area Fuchs discloses displaying data and patient related data and network information such as location information [first location context information], when coupling of portable patient monitor to docking station [interpreted as non-transport mode] where patient related data includes information such as area identifier [location context] (Fuchs: [col. 3, line 10-20], [col. 4, line 49-55]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the operating in a transport mode of Menzel to incorporate displaying location context in a non-transport mode or docked mood, as taught by Fuchs which helps saving staff time entering information and prevent errors (Fuchs: [col. 2, line 3-8]).

Regarding Claim 18 (Currently Amended), Menzel teaches a physiological monitoring device, comprising:
a sensor interface configured to receive physiological data from at least one physiological sensor connected to a patient; (Menzel: [0031])
a display configured to display information related to the patient (Menzel: [0017]-[0018])
at least one processor (Menzel: [0025]) configured to: 
operate the physiological monitoring device into a non-transport mode while docked to one of at least one monitor mount Menzel discloses a patient monitoring systems collecting patient data signal related to physiological parameters while docked to a monitor mount [interpreted as non-transport mode] (Menzel: [Fig. 1-2, 7], [0017], [0030], [0032], [0053])
detect an undocking event in response to undocking the physiological monitoring device from a first monitor mount of the at least one monitor mount, wherein the first monitor mount is located in the first patient care area Menzel discloses an remove from docking event [undocking] where a user activate or actuated releases [interpreted as detect an unlocking event] to remove the monitor from the monitor mount in the patient location area (Menzel: [Fig. 7], [0054]-[0055])
in response to detecting the undocking event, operate the physiological monitoring device in a transport mode, including changing the first location context information to transport context information on the display Menzel discloses once the patient monitor is removed from the docking station mount, the patient monitoring system may enter a transport mode where a context of the displayed information is adapted to the monitor display being on a transport mode [interpreted as changing context information to transport context information on the display] (Menzel: [0055]-[0057], [0063]). 
However Menzel discloses detecting docking and undocking event but does not expressly disclose updating a patient log to included location and physiological events and comparing the physiological data to threshold and when exceeded, provide an alarm in addition to provide a time stamp.
Mazar teaches
update an electronic patient log stored in a memory device that includes location events and abnormal physiological events corresponding to the patient Mazar discloses patient sensors may automatically sync with the nearest monitor(s) or bedside monitor where the monitor comprising a memory that logs patient activities such as identifying location of patient and association of monitor to a physical location [location events] and as the patient continues to move the sensors continually sync and un-sync with various monitors at different time [updating an electronic patient log] at the same time capturing physiological data and deviation such as abnormalities that may be logged to the monitor (Mazar: [Fig. 3 B-E], [0045], [0090]-[0092], [0097], [0132], [0179])
compare the received physiological data to at least one threshold Mazar discloses comparing vital signs collected for a patient with threshold (Mazar: [0048]-[0049], [0117])
detect an abnormal physiological event on a condition that the received physiological data exceeds the at least one threshold Mazar discloses a patient is experiencing an event [physiological event] when the patient data such as heart rate falls below a threshold indicating a cardiac arrest [abnormal physiological event] (Mazar: [0048]-[0049], [0122])
in response to detecting the abnormal physiological event, automatically generate an alarm signal indicating the detected abnormal physiological event Mazar discloses based on the patient experiencing a health event, e.g. cardiac arrest, [abnormal physiological event], the system sends an alert to caregiver of an alarm state [alarm signal] indicating the patient event (Mazar: [0038], [0046], [0048]-[0049], [0068], [0113]-[0114], [0122])
in response to detecting the abnormal physiological event, automatically generate an abnormal physiological event log entry related to the detected abnormal physiological event and record the abnormal physiological event log entry in the electronic patient log Mazar discloses [abnormal physiological event log entry] (Mazar: [Fig. 3 D-E], [0132]
automatically generate an undocking event log entry related to the detected undocking event and record the undocking event log entry in the electronic patient log, wherein the undocking event log entry includes an electronic time stamp of the detected undocking event and a first patient care area identifier identifying the first patient care area Mazar discloses a patient data log storing patient activities and discloses using a time stamp to record activities of the patient and tracking movement of the patient using GPS or the patient device(s) syncing with nearest monitor [may be interpreted as docking] identifying location of the patient in a healthcare facility as an example, the patient arriving to a physical therapy area and syncing with the monitor at the location during a particular time period [time stamp] where the monitor is associated with the specific area [first patient care area] as indicated on interface (Mazar: [0091]-[0092], [0097], [0114], [0212]-[0213], [0132], [0152], [0179], [0213])
display first location context information corresponding to a first patient care area on the display… Mazar discloses displaying location information [first location context information] such as room number and bed number (Mazar: [Fig. 3 D-E], [0114], [0206], [0212]-[0213]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the teaching of undocking and docking events of Menzel incorporate with logging of the patient activity such as location and physiological data and provide a time stamp to the event that includes logging time period of when a patient device is synchronized, as taught by Mazar which helps caregivers track patient physiological data and identify unnoticed issues or anomalies and address emergency issues (Mazar: [0010], [0012]).


Fuchs teaches
display first location context information corresponding to a first patient care area on the display while the physiological monitoring device is operating in the non-transport mode in the first patient care area Fuchs discloses displaying data and patient related data and network information such as location information [first location context information], when coupling of portable patient monitor to docking station [interpreted as non-transport mode] where patient related data includes information such as area identifier [location context] (Fuchs: [col. 3, line 10-20], [col. 4, line 49-55]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the operating in a transport mode of Menzel to incorporate displaying location context in a non-transport mode or docked mode, as taught by Fuchs which helps saving staff time entering information and prevent errors (Fuchs: [col. 2, line 3-8]).

Regarding Claim 19 (Original), the combination of Menzel, Mazar, and Fuchs teaches the physiological monitoring device of claim 18, wherein the at least one processor is further configured to:
detect a docking event in response to docking the physiological monitoring device to the first monitor mount Menzel does not expressly teach detecting docking a monitor to a docking station. Fuchs discloses a patient monitor is being attached [interpreted as detect a docking event] to a docking station node and as a result notify all docking stations nodes (Fuchs: [col. 4, line 48-55], [col. 5, line 46-53, 59-62])
operate the physiological monitoring device in the non-transport mode in response to detecting the docking event, including displaying the first location context information on the display Fuchs discloses displaying data and patient related data and network information such as location information [first location context information], when coupling of portable patient monitor to docking station [interpreted as non-transport mode] where patient related data includes information such as area identifier [location context] (Fuchs: [col. 3, line 10-20], [col. 4, line 49-55]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have Menzel and Mazar incorporate detecting a docking event, as taught by Fuchs which helps saving staff time entering information and prevent errors (Fuchs: [col. 2, line 3-8]).

Regarding Claim 20 (Currently Amended), the combination of Menzel, Mazar, and Fuchs teaches the physiological monitoring device of claim 19, wherein the first location context information includes a patient bed identifier and the first patient care area identifier corresponding to a location of the patient Mazar discloses displaying location information [first location context information] such as room number and bed number (Mazar: [Fig. 3 D-E], [0114], [0206], [0212]-[0213]).


Regarding Claim 23 (Original), the combination of Menzel, Mazar, and Fuchs teaches the physiological monitoring device of claim 18, wherein the at least one processor is further configured to:
while operating in the transport mode resulting from the undocking event, detect a docking event in response to docking the physiological monitoring device to the first monitor mount or to a second monitor mount Menzel does not expressly teach detecting docking a monitor to a docking station. Fuchs discloses a patient monitor is being attached [interpreted as detect a docking event] to a docking station node(s) [interpreted first or second monitor mount] and as a result notify all docking stations nodes (Fuchs: [col. 4, line 48-55], [col. 5, line 46-53, 59-62])
in response to detecting the docking event, operating the physiological monitoring device in the non-transport mode, including changing the transport context information on the display to the first location context information corresponding to the first patient care area of the first monitor mount or to second location context information corresponding to a second patient care area of the second monitor mount Menzel discloses when existing transport mode, the display returns to pervious information [interpreted as changing transport context on the display to the first or second context] (Menzel: [0045]). However Menzel does not expressly disclose location context. Mazar discloses displaying location information [first location context information] such as room number and bed number or a new location with in a second health [second patient care area] (Mazar: [Fig. 3 D-E], [0114], [0206], [0209], [0212]-[0213]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the teaching of Menzel incorporate with providing one or more location context such as room number and bed number, as taught by Mazar which helps caregivers track patient physiological data and identify unnoticed issues or anomalies and address emergency issues (Mazar: [0010], [0012]).
Fuchs discloses when attaching a patient monitor [interpreted as non-transport mode], to a docking station node(s) [interpreted first or second monitor mount], bedside monitor will display docking station node information [location context] corresponding to the docking station node [the area of the mount] (Fuchs: [col. 5, line 46-62]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 18, and incorporated herein.

Regarding Claim 24 (Currently Amended), the combination of Menzel, Mazar, and Fuchs teaches the physiological monitoring device of claim 23, wherein:
the first location context information includes a first patient bed identifier and the first patient care area identifier corresponding to the first patient care area, Mazar discloses displaying location information [first location context information] such as room number and bed number or a new location within a second health environment [second patient care area] (Mazar: [Fig. 3 D-E], [0114], [0206], [0209], [0212]-[0213])
the second location context information includes a second patient bed identifier and a second patient care area identifier corresponding to the second patient care area Mazar [second patient care area] such as room number and bed number or (Mazar: [Fig. 3 D-E], [0114], [0206], [0209], [0212]-[0213])
The motivations to combine the above mentioned references are discussed in the rejection of claim 23, and incorporated herein.

Regarding Claim 25 (Original), the combination of Menzel, Mazar, and Fuchs teaches, the physiological monitoring device of claim 18, wherein the at least one processor is further configured to:
receive the physiological data from the at least one physiological sensor connected to the patient while the physiological monitoring device is operating in the transport mode Menzel discloses patient monitoring system continually monitor patient during transport [interpreted as receiving the physiological data while monitoring device is operating in the transport mode] (Menzel: [0018], [0044], [0055]-[0057]). 
Mazar teaches 
monitor for an abnormal physiological condition based on the received physiological data while the physiological monitoring device is operating in the transport mode Mazar discloses assessing patient conditions for monitoring conditions that requires attention [abnormal physiological condition] (Mazar: [0014], [0031], [0046])
on a first condition that the abnormal physiological condition is detected, display an alarm indicator on the display while the physiological monitoring device is operating in the transport mode Mazar discloses visual alerts [displaying] of an alarm based on detecting an alarming condition [abnormal physiological condition] (Mazar: [Fig. 4B], [0038], [0046], [0113]-[0114]).


Regarding Claims 26 (Original), the combination of Menzel, Fuchs, and Mazar teaches the physiological monitoring device of claim 25, wherein the at least one processor is further configured to:
Menzel and Fuchs do not discloses displaying abnormal condition on the first condition that the abnormal physiological condition is detected, display abnormal physiological condition context information on the display Mazar discloses upon detection of an alarm event [abnormal physiological condition], the alarm event information [abnormal physiological condition context information] will be displayed on the patient monitoring system (Mazar: [Fig. 4B], [0038], [0046], [0113]-[0114]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 18, and incorporated herein.

Regarding Claim 27 (Currently Amended), the combination of Menzel, Fuchs, and Mazar teaches the physiological monitoring device of claim 25, wherein the at least one processor is further configured to:
on the first condition that the abnormal physiological condition is detected, store abnormal physiological condition context information in the electronic patient log as the abnormal physiological event log entry Mazar discloses information associated with patient event condition and activities [abnormal physiological condition context is recorded and stored in the patient log activities [Mazar [Fig. 3 D-E], [0039], [0045], [0093], [0152]).


Regarding Claim 28 (Original), the combination of Menzel, Fuchs, and Mazar teaches the physiological monitoring device of claim 27, wherein the abnormal physiological condition context information includes at least one of an abnormal condition type, a start time, a stop time, an elapsed time, and one or more measured physiological values corresponding to the abnormal physiological condition Mazar discloses information associated with patient event condition [abnormal physiological condition] that includes abnormality type such as irregular respiration, start time, value recorded (Mazar: [Fig. 4B], [0038]-[0039], [0052], [0152]-[0153]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 18, and incorporated herein.

Regarding Claim 34 (New), the claim recites substantially similar limitations to claim 18 as such, are rejected for similar reasons as given above.


Claims 21-22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Menzel (US 2013/0109928 A1) in view of Mazar et al. (US 2015/0302539 Al - “Mazar”) in view of Fuchs (US 5936539) in view of Ballantyne et al. (WO 2013/095459 Al - “Ballantyne”) 

Regarding Claim 21 (Original), the combination of Menzel, Mazar, and Fuchs teaches the physiological monitoring device of claim 18, wherein the at least one processor is further configured to:
The combination of Menzel, Mazar, and Fuchs discloses displaying contexts information in a transport mode, but does not expressly teach start a timer when undocking event is detected.
Ballantyne teaches 
in response to detecting the undocking event, start a timer and displaying the timer as the transport context information Ballantyne discloses when a patient monitoring device is detached [interpreted as undocking] from a dock, a timer starts (Ballantyne: [p. 99, line 8-15]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the system of Menzel, Mazar, and Fuchs to incorporate starting a timer when detecting a undocking event of patient monitor, as taught by Ballantyne which helps operating the patient monitoring in more safe operation (Ballantyne: [p. 22, line 4-8]).

Regarding Claim 22 (Currently Amended), the combination of Menzel, Mazar, Fuchs, and Ballantyne teaches the physiological monitoring device of claim 21, wherein the at least one processor is further configured to:
while operating in the transport mode resulting from the undocking event, detect a docking event in response to docking the physiological monitoring device to the first monitor mount or to a second monitor mount Menzel teaches operating in a transport mode but does not expressly teach detecting docking event. Fuchs discloses a patient monitor is being attached [interpreted as detect a docking event] to a docking station node(s) [interpreted as first monitor mount or a second monitor mount] and as a result notify all docking stations nodes (Fuchs: [col. 4, line 48-55], [col. 5, line 46-53, 59-62]). 
in response to detecting the docking event, automatically generate a docking event log entry related to the detected docking event and record the docking event log entry in the electronic patient log, wherein the docking event log entry includes an electronic time stamp of the detected docking event, …, and a patient care area identifier identifying a unique location of the docking event Mazar discloses a patient data log storing patient activities and discloses using a time stamp to record activities of the patient and tracking movement of the patient using GPS or the patient device(s) syncing with nearest monitor identifying location of the patient in a healthcare facility as an example, the system log patient arriving to a physical therapy area and syncing with the monitor at the location [docking event log entry] during a particular time period [docking event log entry includes an electronic time stamp] or a specific room area [first patient care area] and (Mazar: [0091]-[0092], [0097], [0132], [0152], [0179], [0213]
However, the combination of Menzel, Mazar, and Fuchs does not expressly teach stopping timer in response to docking event and total transport time.
Ballantyne teaches 
in response to detecting the docking event, operate the physiological monitoring device in the non-transport mode, including stopping the timer and storing a total transport time that elapsed from the undocking event to the docking event in the electronic patient log Ballantyne discloses when amount of time a monitoring device is not docked [interpreted as total transport time elapsed] and resume operation of device when docked [interpreted as detecting the docking event and stop timer] (Ballantyne: [p. 99, line 16-23])
the total transport time Ballantyne discloses when amount of time a monitoring device is not docked and time resume operation of device when docked [interpreted as total transport time] (Ballantyne: [p. 99, line 16-23]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the system of Menzel, Mazar, and Fuchs to incorporate a terminating [stop] timer when detecting a docking event of patient monitor, as taught by Ballantyne which helps operating the patient monitoring in more safe operation (Ballantyne: [p. 22, line 4-8]).

Regarding Claim 35 (New), the combination of Menzel, Mazar, and Fuchs teaches the physiological monitoring device of claim 34, wherein the at least one processor is further configured to:
while operating in the transport mode resulting from the undocking event, detect a docking event in response to docking the physiological monitoring device to the first monitor mount or to a second monitor mount Menzel does not expressly teach detecting docking a monitor to a docking station. Fuchs discloses a patient monitor is being attached [interpreted as detect a docking event] to a docking station node(s) [interpreted first or second monitor mount] and as a result notify all docking stations nodes (Fuchs: [col. 4, line 48-55], [col. 5, line 46-53, 59-62]);
in response to detecting the docking event, automatically generate a docking event log entry related to the detected docking event and record the docking event log entry in the electronic patient log, wherein the docking event log entry includes an electronic time stamp of the detected docking event, the total transport time, and a patient care area identifier identifying a unique location of the docking event Mazar discloses a patient data log storing patient activities and discloses using a time stamp to record activities of the patient and tracking movement of the patient using GPS or the patient device(s) syncing with nearest monitor identifying location of the patient in a healthcare facility as an example, the system log patient arriving to a physical therapy area and syncing with the monitor at the location [docking event log entry] during a particular time period [docking event log entry includes an electronic time stamp] or a specific room area [first patient care area] and (Mazar: [0091]-[0092], [0097], [0132], [0152], [0179], [0213]
However, the combination of Menzel, Mazar, and Fuchs does not expressly teach stopping timer in response to docking event and total transport time.
Ballantyne teaches 
in response to detecting the docking event, operate the physiological monitoring device in the non-transport mode, including stopping the timer and storing a total transport time that elapsed from the undocking event to the docking event in the electronic patient log Ballantyne discloses when a patient monitoring device is detached [interpreted as undocking] amount of time a monitoring device is not docked from a dock [interpreted as total transport time elapsed], a timer starts and when resume operation of device when docked [interpreted as detecting the docking event and stop timer] (Ballantyne: [p. 99, line 8-25]).
the total transport time Ballantyne discloses when amount of time a monitoring device is not docked and time resume operation of device when docked [interpreted as total transport time] (Ballantyne: [p. 99, line 16-23]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the system of Menzel, Mazar, and Fuchs to .


Allowable Subject Matter
Claims 29-33 are allowed.
Regarding independent claim 29, none of the prior art teach or fairly suggests the limitation of “wherein the patient care schedule includes a plurality of patient care areas linked to a corresponding schedule time, wherein the at least one processor is configured to compare the electronic time stamp of the detected undocking event to schedule times in the patient care schedule, select a patient care area from the plurality of patient care areas having a schedule time most proximate in the future to the electronic time stamp of the detected undocking event as the transport destination”, in combination with the other limitations of the claim. Claims 30-33 are dependent of claim 29 as such the claims are allowed.


Response to Amendment
Applicant's arguments filed 02/02/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues the substance:
Applicant argument with respect to the 35 U.S.C. § 101 rejection on pages 9. 
In light of the new claim amendments, Examiner withdraw the rejection 101.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 10-11. 
In response to the Applicant argument for the new amended limitations for assigning a weight to each decision, as recited, Examiner asserts that a mended claims recite new feature(s) that were not considered in the previous OA search and consideration. However, the Examiner has added new citations disclosing the new feature(s). In addition, claims 29-33 are allowable whereas claim 29 is free of art and since claims 30-33 are dependent of an allowable claim, claims 30-33 are allowable.
Therefore, the rejection of the claim independent claims under 103 argument has been addressed accordingly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626